Citation Nr: 1027145	
Decision Date: 07/20/10    Archive Date: 07/28/10

DOCKET NO.  06-36 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March to September 1964.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an October 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in Des 
Moines, Iowa.  

In July 2009, the Veteran presented testimony at a hearing 
conducted by the use of video conferencing equipment at the Des 
Moines RO before the undersigned Veterans Law Judge (VLJ) sitting 
in Washington, D.C.  A transcript of this hearing is in the 
Veteran's claims folder.

In October 2009, the Board reopened the claims on appeal and 
remanded for further development.  As will be discussed below, 
the Board is granting the claim for entitlement to service 
connection for tinnitus so a discussion regarding whether the 
directives of the remand have been substantially complied with is 
moot.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) 
(remand not required under Stegall v. West, 11 Vet. App. 268 
(1998) where Board's remand instructions were substantially 
complied with). 

The issue is entitlement to service connection for bilateral 
hearing loss is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

Tinnitus has been shown to be causally or etiologically related 
to the Veteran's military service.


CONCLUSION OF LAW

Tinnitus was incurred in active service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Because the claim for entitlement to service connection for 
tinnitus on appeal is being granted, there is no need to review 
whether VA's statutory duties to notify and assist are fully 
satisfied as any error would be non-prejudicial.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009); see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2009).


LAW AND ANALYSIS

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in the line 
of duty in the active military, naval, or air service.  38 
U.S.C.A. § 1110, 1131.  That an injury or disease occurred in 
service is not enough; there must be chronic disability resulting 
from that injury or disease.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to support 
a finding of chronicity.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give 
"due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim to disability benefits.  In 
order to establish direct service connection for a disorder, 
there must be (1) competent evidence of the current existence of 
the disability for which service connection is being claimed; (2) 
competent evidence of a disease contracted, an injury suffered, 
or an event witnessed or experienced in active service; and 
(3) competent evidence of a nexus or connection between the 
disease, injury, or event in service and the current disability.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); 
cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, 
medical evidence is required to meet the requirement that the 
evidence be "competent."  However, when a condition may be 
diagnosed by its unique and readily identifiable features, the 
presence of the disorder is not a determination "medical in 
nature" and is capable of lay observation.  Barr v. Nicholson, 
21 Vet. App. 303, 309 (2007).

Competent medical evidence means evidence provided by a person 
who is qualified through education, training, or experience to 
offer medical diagnoses, statements, or opinions.  Competent 
medical evidence may also mean statements conveying sound medical 
principles found in medical treatises.  It would also include 
statements contained in authoritative writings such as medical 
and scientific articles and research reports or analyses.  
38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any 
evidence not requiring that the proponent have specialized 
education, training, or experience.  Lay evidence is competent if 
it is provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence that it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990).  Competency of evidence differs from weight and 
credibility.  The former is a legal concept determining whether 
testimony may be heard and considered by the trier of fact, while 
the latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may 
affect the credibility of testimony, it does not affect 
competency to testify.").

In considering all of the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is entitled to service connection for tinnitus.  The 
Veteran contends that he has tinnitus which is the result of 
acoustic trauma he sustained during his service as a tank 
mechanic who worked next to two motors without hearing 
protection.  His service treatment records are absent for 
complaints, treatment, findings, or diagnoses of tinnitus.  As 
such, tinnitus was not objectively shown during service.  

The Veteran filed his first claim for service connection for 
tinnitus in January 2003.  It appears that since this original 
claim, the Veteran has asserted that he has experienced tinnitus 
on a gradually worsening basis in terms of volume and frequency 
since service.  In his January 2003 claim, the Veteran asserted 
that almost every day after he got off duty, his ears rang.  In 
his February 2006 claim, the Veteran stated that his ears have 
rung on and off since service and the ringing has progressively 
gotten louder and more frequent over the years.  During his 
September 2006 VA examination, the Veteran reported to the 
examiner that his tinnitus began 10 to 15 years ago but clarified 
in his November 2006 Form 9 that this was the time period during 
which the ringing worsened.  Most recently during his hearing, 
the Veteran testified that he first noticed ringing in his ears 
in 1995.  He later clarified after questioning from his 
representative that he had ringing in his ears right after 
service that gradually worsened.  

The Board notes that the Veteran is competent to report that he 
experienced ringing in his ears since service on a gradually 
worsening basis.  See Charles v. Principi, 16 Vet. App. 370, 374 
(2002) (finding veteran competent to testify to symptomatology 
capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 
(1994) (noting competent lay evidence requires facts perceived 
through the use of the five senses).  Further, the Board has no 
reason to doubt the Veteran's assertions that he has experienced 
such, as his contentions have been largely consistent since he 
filed his initial claim in 2003.  Accordingly, the Board finds 
the Veteran's statements that he has experienced ringing in his 
ears on a gradually worsening basis in terms of volume and 
frequency since service to be both competent and credible.  

In December 2009, the Veteran underwent a VA audiological 
examination.  The examiner found the Veteran to be a reliable 
historian.  The Veteran reported that he began experiencing 
tinnitus right after service.  After reviewing the claims file 
and providing an examination, the examiner concluded that 
tinnitus is at least as likely as not caused by or a result of 
military service.  

In light of the findings that the Veteran's contentions that he 
experienced ringing in his ears since service are competent and 
credible, as well as the positive December 2009 VA examiner's 
opinion which relied on the Veteran's contentions, service 
connection for tinnitus is granted.  38 C.F.R. § 3.303.  


ORDER

Entitlement to service connection for tinnitus is granted.


REMAND

In addition to his tinnitus, the Veteran also contends that he 
has hearing loss which is the result of acoustic trauma that he 
sustained during his service as a tank mechanic who worked next 
to two motors without hearing protection.  The Veteran's service 
treatment records revealed that on the authorized audiological 
evaluation in March 1964 taken at the time of his service 
induction, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5 (10)
-5 (5)
-10 (0)
-5 (5)
-5 (0)
LEFT
0 (15)
-5 (5)
-5 (5)
15 (25)
0 (5)

On the authorized audiological evaluation in September 1964 at 
service separation, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15 (30)
15 (25)
15 (25)

15 (20)
LEFT
15 (30)
15 (25)
15 (25)

15 (20)

(NOTE: Prior to November 1967, audiometric results were reported 
in standards set forth by the American Standards Association 
(ASA). Those are the figures on the left of each column and are 
not in parentheses. Since November 1, 1967, those standards have 
been set by the International Standards Organization (ISO)-
American National Standards Institute (ANSI). In order to 
facilitate data comparison, the ASA standards have been converted 
to ISO-ANSI standards and are represented by the figures in 
parentheses.) 

After considering the evidence in the light most favorable to the 
Veteran, it appears that he is contending that he experienced 
muffled hearing during service after loud noise exposure and a 
noticeable loss of hearing 10 to 12 years ago in approximately 
1997.

The September 2006 VA examiner noted that the Veteran's hearing 
acuity was within normal limits at entrance and separation.  
However, it was unclear whether the examiner converted the 
audiometric readings from ASA to ISO standards as it appears that 
the readings in the 500 to 2000 hz range were slightly above 
"normal."  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) 
(noting that the threshold for normal hearing is 0 to 20 decibels 
and that defective hearing is characterized by hearing acuity 
which is greater than 20 decibels.)  Moreover, the examiner did 
not comment on the impact, if any, on the apparently threshold 
shift between the entrance and separation readings.  Therefore in 
October 2009, the Board remanded the matter for further 
development.  The examiner was specifically asked to discuss the 
rationale underlying any conclusions reached and must address the 
significance, if any, of the decrease in hearing acuity as 
measured at entrance and separation.  The examiner was asked to 
note that the entrance and separation examinations are presumed 
to have been recorded using ASA standards.

Pursuant to the October 2009 remand, the Veteran underwent a 
December 2009 VA examination.  Once again the examiner noted that 
the March 1964 and September 1964 audiograms reflected hearing 
within normal limits.  The examiner opined that hearing loss was 
not caused by or a result of military noise exposure.  As a 
rationale, she noted the normal haring on entrance and separation 
examinations.  

The Board finds this examination inadequate upon which to base a 
decision as the remand directives were not fully complied with.  
Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  There was no 
comment as to whether the hearing scores were recorded in ASA or 
ISO-ANSI units.  Most importantly, the examiner did not address 
the apparent worsening of hearing acuity between entrance and 
separation as instructed.  Accordingly, a remand is necessary to 
fully address the relevant evidence pertaining to the Veteran's 
claim.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file any 
current VA treatment records dated from April 
2009 to the present.  

2.  Schedule the Veteran for a VA examination 
to evaluate his claim for service connection 
for bilateral hearing loss.  A copy of the 
claims folder and this REMAND must be made 
available to the examiner in conjunction with 
the examination.  The examination report must 
include responses to the each of the 
following items:

Based on a review of the claims folder and 
the examination findings, including the 
service treatment records, private treatment 
reports, VA treatment reports, the examiner 
should state a medical opinion as to the 
likelihood (likely, unlikely, at least as 
likely as not) that any current hearing loss 
is the result of military noise exposure from 
rifle range, grenades, tanks, motors from 
March to September 1964 as opposed to its 
being more likely due to some other factor or 
factors.  

The examiner must discuss the rationale 
underlying any conclusions reached and must 
address the significance, if any, of the 
decrease in hearing acuity as measured at 
entrance and separation.  The examiner should 
note that the entrance and separation 
examinations are presumed to have been 
recorded using ASA standards.

(The term "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion is 
so evenly divided that it is as medically 
sound to find in favor of conclusion as it is 
to find against it.)

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board. Since 
it is important "that each disability be 
viewed in relation to its history [,]" 38 
C.F.R. § 4.1 (2009), copies of all pertinent 
records in the appellant's claims file, or in 
the alternative, the claims file, must be 
made available to the examiner for review.

3.  When the development requested has been 
completed, the case should be reviewed by the 
RO on the basis of additional evidence.  If 
the benefit sought is not granted, the 
Veteran and his representative should be 
furnished a Supplemental Statement of the 
Case (SSOC) and be afforded a reasonable 
opportunity to respond before the record is 
returned to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


